 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpper Mississippi Towing Corporation and its IAI-legedl Alter Egos, C & G Operating Co., Inc.; RiverCity Towing Corporation; Ole Man River, Inc.; andJemco Towing, Inc. and National Maritime Unionof North America, AFL-CIO. Cases 14-CA-10084and 14-CA 10494October 26, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDAIEOn April 17, 1978, Administrative Law Judge Mar-vin Roth issued the attached Decision in this proceed-ing. Thereafter, both the Charging Party and Respon-dent Upper Mississippi Towing Corporation filedexceptions, supporting briefs, and briefs in oppositionto each other's exceptions, and Respondents C & GOperating Co., Inc.; River City Towing Corporation;Ole Man River, Inc.; and Jemco Towing, Inc., jointlyfiled an answering brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der.1. We agree with the Administrative Law Judgethat Respondent Upper Mississippi Towing Corpora-tion (herein UMTC) did not violate Section 8(a)(5) ofthe Act as alleged. We further agree that at all timesrelevant herein UMTC had a reasonable doubt,based on sufficient objective considerations, that theNational Maritime Union (herein NMU) continuedto represent a majority of the NMU unit employees.The Charging Party has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard D Wall Products. Inc.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.The Administrative Law Judge's Decision contains several inadvertenterrors which are noted herein as follows: (I) In sec. IV, A, of the Decision,the date of execution of the most recent collective-bargaining agreementbetween Respondent Upper Mississippi Towing Corporation and the C(harg-ing Party is incorrectly reflected as November 30. 1976, whereas the recordestablishes that it was executed on November 30, 1973. (2) also in sec. IV, A,the Charging Party is said to have filed a petition fir a Board-conductedelection, whereas the record establishes that this petition was filed by theManne Officers Association; and (3) in fn. 4 of the Decision, a document isincorrectly reflected as having allegedly been prepared on May 20, 1977, andmistakenly dated May 20, 1976, whereas the record establishes that thisdocument is alleged to have been prepared on May 20. 1976, and mistakenlydated May 20, 1977.Contrary to the Administrative Law Judge, however,we do not find that UMTC, by unilaterally announc-ing a new health insurance plan prior to informingNMU of its reasonable doubt of NMU's continuedmajority status, was thereby precluded from raisingthat reasonable doubt as a defense against the 8(a)(5)allegations in this case. The Administrative LawJudge's reliance on Stoner Rubber Company, Inc., 123NLRB 1440, 1444 (1959), as support for such aproposition is misplaced. The quoted passage fromStoner Rubber relied on by the Administrative LawJudge in section IV,B,2, of his Decision is actually acharacterization of the dissenting position in thatcase. In any event, the Board has not adopted such arule, and has implicitly rejected such a proposition incases decided subsequent to Stoner Rubber. See TheFreeman Company, 194 NLRB 595, 598 (1971); Para-mount Paper Products Co., 154 NLRB 1064, 1067-68(1965).Contrary to the Administrative Law Judge's con-clusion, it is clear that employers may validly raisethe "reasonable doubt of continued majority status"defense against refusal-to-bargain allegations whichare premised on unilateral changes in terms or condi-tions of employment, where the objective consider-ations on which the employer's doubt is based areknown to the employer at the time of its unilateralchanges, regardless of whether the employer's unilat-eral action was taken before or after it actually noti-fied the union of its doubt of the union's continuedmajority status.' Accordingly, Respondent's an-nouncement of the health insurance plan did not barRespondent's later assertion of a reasonably baseddoubt in this case.2. We further find that the totality of the recordevidence in this case amply supports the Administra-tive Law Judge's conclusion that UMTC had an ob-jectively based, reasonable doubt about NMU's con-tinued majority status. Contrary to our dissentingcolleague, the statements made by NMU's represent-ative, Hughes, to UMTC's attorney, McMahon,4dur-ing the 6-month period leading up to UMTC's notifi-2 Cf. Guerdon Industries, Inc., Armor Mobile Homes Division, 218 NLRB658 (1975); Dayton Motels, Inc. d/b/a Holidau Inn of Dayton, 212 NI.RB 553(1974).See The Freeman Compan, supra (unilateral action prior to notification);Paramount Paper Products Cornpanv, supra (unilateral action prior to notifi-cation); Young and Hqa Transportation ('Compans, 214 NLRB 252 (1974)(unilateral action same day as notification); Carolina American Textiles. Inc.,219 NLRB 457. 463 (1975) (unilateral action subsequent to notification)Glenlynn, Inc. dbh/a McDonald's Drive-In Restaurant. 204 NLRB 299, 310(1973) (unilateral action subsequent to notification).4 The statements in question are Hughes' comments to McMahon that (I)NMU's rival, the Marine Officers Association (herein MOA), was obtainingso many authorization cards from within the NMU unit that NMU wouldnever he able to win an election: (2) that Hughes needed more time todevelop and implement a revised employee health insurance program, andthat NMU! could not win an election until Hughes did so; and (3) that, inorder for NMU to win an election. an) new insurance plan would have tooriginate with NMU.246 NLRB No. 41262 UPPER MISSISSIPPI 10WINGi CORPORATIONcation to NMU of the former's doubt about thelatter's continued majority status. clearly stateNMU's estimate that it lacked employee support, andare hardly "vague" statements indicating only "rela-tive weakness."The three cases relied on by our dissenting col-league in rejecting Union Official Hughes' various ad-missions to Attorney McMahon are inapposite, inas-much as the statements made by the union officials inthose cases are not comparable in content, timing. orcircumstances to the statements made by Hughes toMcMahon in the instant case. Thus, in Hlartev'SWagon Wheel,5the union official's remark was made3 years before the withdrawal of recognition: afterthe remark the employer signed a new collective-bar-gaining agreement: and the remark occurred in thecontext of the union's asserted inability to collectdues, and thus implied no more than an admission offinancial difficulty on the part of the union. Likewise,in Star Manufacturing Company, Division of StarForge, Inc., 220 NLRB 582 (1975) (then-ChairmanMurphy dissenting), the union steward expressed hisopinion to the employer that he would prefer to havea different union at the plant, because his union didnot "keep up to date on what is happening" and wasnot a strong union. These veiled comments in StarManufacturing cannot realistically be compared toHughes' illuminating statements to McMahon in theinstant case, as set out above.6Finally, in United Su-permarkets, Inc., 214 NLRB 958 (1974), the union ne-gotiator's statement, in testimony at the hearing, that"I don't believe I had it," was made in response tocross-examination concerning the employer's requestat a contract negotiating session that the union pro-duce affirmative evidence of its continued majoritysupport at that time. The Board found that the testi-monial statement could not reasonably be relied onby the employer as any sort of admission that theunion did not have majority support. Rather, theBoard found that that statement most reasonablymeant only that the union negotiator did not havesuch evidence of majority support in his possession atthe negotiating session, especially when viewed inlight of the union negotiator's consistent testimonialassertions that he had no obligation to prove affirma-I Harvey's Wagon Wheel, Inc. d/hb/a Harvey's Resort Hotel & Harvey v Inn.236 NLRB 1670 (1978).6 In ary event, Member Murphy notes that under the totality of the cir-cumstances in Star Manufacturing, and for reasons set out in her dissentingopinion therein. she found the remarks of the union steward in that case tohe an objectively reliable indication to the employer of the union's loss ofmajority support, and, in concert with other such indicators in that case, avalid basis for the employer's reasonable doubt as to the union's continuedmajority status. A fortiori, she finds Hughes' revealing statements to Mc-Mahon in the instant case to be, under the more compelling circumstancesherein, even more telling objective indications on which UMTC based tsreasonable doubt about NMU's continued majority status.tively to the employer's satisfaction the existence ofthe union's continued majority status at the time ofthe negotiating session.7In sum, although in this case Hughes did not stateto McMahon in haec verba that NMU had lost itsmajority support, it required no syllogistic contor-tions on the part of UMTC to doubt NMU's majoritystatus based on Hughes' own admissions. Without amajority, NMU obviously could not have won anelection; accordingly, when Hughes told McMahon,on three separate occasions, that NMU could not winan election, UMTC could thereafter logically andreasonably rely on Hughes' statements as an objectivefactor supporting a doubt of majority support" andias an indicator that NMU was feverishly attemptingto win back that support through the formulation andimplementation of a revised employee health insur-ance plan.9And, to the extent that UMTC's doubt aboutNMU's continued majority status was based onMOA's apparently successful organizing campaign"and its April 1976 petition for election, such doubtswere not necessarily dissipated by MOA's subsequentwithdrawal of its election petition in January 1977.Indeed, MOA withdrew its petition for election notbecause of any proven loss of support for MOAamong the NMU unit employees, but instead becauseof direct pressure from its own parent organization to7 Also, quite the opposite of the situation in the instant case, the Board inUnited Supermarketr. found that the employer's asserted reliance on theunion negotiator's aforementioned statement at the hearing as a factor justi-fying its doubt several months earlier as to the union's continued majoritystatus was patently belated and amounted to no more than an evidentiaryafterthought. raised as an argument neither at the heanng itself nor in theemployer's post-hearing brief to the Administratise Law Judge, but insteadraised for the first time in its eeptrions to the Administrative Law Judge'sDecision'l LIMT(' Attorney McMahon credibly testified that he reported each ofHughes' statements to UMTC Vice President Sutton.9 With regard to employee complaints about NMU's existing health insur-ance plan, our dissenting colleague is mistaken in asserting that LJMTC didnot specify when these complaints were made. The record amply supportsthe Administrative Law Judge's finding that UMTC received numerouscomplaints from employees about NMU's health insurance plan dunng thetime when the most recent UMTC-NMU collective-bargaining agreementwas still in effect, i.e.. through June 30. 1976, approximately 6 months priorto UMTC's notification to NMU of the former's doubt about the latter'smajority status.In vewing employee complaints in this case as objective indicators ofdissatisfaction with NMU, we are guided by the following statement of theAdministrative Law Judge:As a general rule, expressions of employee dissatisfaction with a uniondo not per se equate with renunciation of that union as bargaining rep-resentative. However. in his conversations with McMahon. Hughesmade that equation.It is in these circumstances that we consider this factor here.i' The apparent success of MOA's organizing a campaign among theNMU unit employees was perhaps most convincingly made known toLJMTC by Hughes' statement to McMahon in June 1976 that MOA wasobtaining so many authorization cards that Hughes was "losing control ofhis people and would never be able to win an election." Our dissentingcolleague characterizes such statement as only an expression of "doubt"regarding the ability of NMU to win an election to us. it is a clear declara-tion in unmistakable terms of NMtU's own determined nabdilit to win anelection263 DECISIONS OF NATIONAL ILABOR REL.ATIONS BOARDcease all further organizing activity among those em-ployees in compliance with the parent organization's"no raiding" policy. UMTC, while of course notprivy to the dealings between NMU and its Interna-tional, was nevertheless well aware of the generalbackground against which that episode was playedout. In late November or early December, McMahonmentioned to Hughes that he had heard a rumor thatMOA was going to withdraw its petition fobr election.Hughes advised McMahon that one or two meetingshad already taken place in which NMU's vice pres-ident had chastised MOA's president. Hughes furtheradvised McMahon that he was going to take the mat-ter to the "top echelon" of NMU's parent organiza-tion, the AFL-CIO. Thus, as the Administrative LawJudge properly found, UMTC knew that MOA hadwithdrawn its petition because of outside pressure,and therefore it could reasonably infer that MOA'saction in doing so was not brought about by em-ployee disenchantment with MOA." Moreover, theextent of employee dissatisfaction with the existinghealth insurance plan, and the apparent effect of thatdissatisfaction on NMU's continued majority status,was clearly made known to UMTC by Hughes' state-ments to McMahon that, unless and until NMUcould develop and implement a revised health insur-ance plan, it could not win an election.Thus, for all these reasons discussed above, and asdetailed by the Administrative Law Judge, we findthat at all times relevant herein UMTC had a reason-able doubt, based on sufficient objective consider-ations, that NMU continued to represent a majorityof the NMU unit employees, and that, as a result,UMTC has not violated Section 8(a)(5) of the Act asalleged."2' Thus, our dissenting colleague's attempt to buttress his position, by ref-erence to the fact that NMU never indicated that it believed that Respon-dent's employees would prefer to be unrepresented rather than be repre-sented by NMU, is to no avail. Quite simply, it is not NMU' beliefs it isUMTC's beliefs that are in issue. Nor is it significant whether or notUMTC had a reasonable belief that the employees might wish to be unrep-resented. The only relevant question--and one which must be answered af-firmatively here is whether UMTC had a reasonable belief that NMU nolonger represented a majority of the unit employees. Universal Iife InsuranceCompany. 169 NLRB 1118 (1968), cited by our dissenting colleague in thiscontext, compels no different conclusion. In that case, there was no rivalunion and the issue framed by our dissenting colleague was not addressed.'2 We have found that UMTC did have a reasonable doubt of NMU'scontinued majority status at the time of its withdrawal of recognition fromNMU, and at the time of its unilateral actions both prior and subsequent tothat withdrawal. Therefore, in dismissing the complaint in its entirety, wefind it unnecessary to pass on or rely on the Administrative Law Judge'sdiscussion and conclusion that NMU had infacr lost its majority status. Nordo we find it necessary, in dismissing the complaint herein, to pass on theAdministrative Law Judge's discussion and conclusion that the fiur co-Re-spondent chartering companies are not alter egos of UMTC.Finally, we deny UMTC's request that NMU be made to pay all costs andexpenses incurred by the General Counsel, UMTC, and the charterers in thelitigation of this proceeding. The issues raised here were hardly frivolousones comparable to the frivolous defenses raised in Tiidee Products, Inc. 194NLRB 1234 (19721.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.MEI1MBER JNKINS, dissenting:In my view, there is insufficient evidence to showthat on January 5, 1977, and thereafter, incumbentNational Maritime Union (herein NMU) did not rep-resent a majority of Respondent's employees or thatRespondent had a reasonable doubt based on objec-tive considerations regarding NMU's majority status.See Celanese Corporation of America, 95 NLRB 655(1951); see also Middleboro Fire Apparatus, Inc., 234NLRB 888 (1978). Thus, contrary to my colleagues, Iwould find that Respondent violated Section 8(a)(5)of the Act on January 5, 1977, when it unilaterallyinstituted a new health and retirement program, dur-ing the week of January 10, 1977, when it orally in-formed NMU that it was withdrawing recognitionfrom NMU, and during May and June 1977, when itunilaterally chartered its boats and terminated itscrews.NMU was originally certified in 1963 to represent aunit of deckhands, oilers, cooks, and maids. There-after, the parties agreed to a succession of collective-bargaining agreements, the last of which expired onJune 30, 1976. During February 1976, Marine Offi-cers Association, Local 54, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (herein MOA), arival labor organization, commenced an organizingcampaign among the approximately 80 employees inthe above-described unit. On April 2, NMU re-quested negotiations with respect to a new collective-bargaining agreement. However, on April 7, MOAdemanded recognition, it evidently having obtained asufficient showing of interest.'3A representation peti-tion was filed the next day. Respondent refused torecognize MOA or to bargain with NMU. See, gener-ally, Greyhound Airport Service, Inc., etc., 204 NLRB900 (1973); Shea Chemical Corporation, 121 NLRB1027 (1958).Between April 1976 and January 1977 both Re-spondent and NMU vigorously contested the statusof MOA to represent the unit employees. There were,for example, allegations that Respondent's supervi-sors had solicited support on behalf of MOA.'4In any13 The record shows that MOA in fact had obtained cards from a majorityof the unit employees.,4 These allegations culminated in an 8(a)(2) charge which was ultimatelydismissed by the Regional Director.264 UPPER MISSISSIPPI TOWING CORPORATIONevent, on June 24, the Regional Director directed anelection. On August 24, however, the Board grantedRespondent's and NMU's joint request for reviewand stayed the election. Thereafter. NMU appealedto the leadership of MOA's parent International. OnDecember 21, International President Frank Fitzsim-mons ordered MOA to cease its organizing effortswith respect to the unit. On December 23, MOA re-quested permission from the Regional Director towithdraw its petition: permission was granted onJanuary 5, 1978.At the same time, Respondent asserted it was privi-leged to avoid all further dealings with NMU. OnJanuary 5, it announced the unilateral implementa-tion of a new health and retirement program. There-after, sometime during the week of January 10, Re-spondent notified NMU orally that Respondent hadreasonable doubt regarding NMU's majority statusand was therefore withdrawing recognition fromNMU.The Administrative Law Judge agreed that Re-spondent had reasonable doubt regarding NMU'smajority status. In support of this finding he relied onthe following factors: (1) MOA's rival petition filedon April 8 (2) a June 1976 campaign letter whereinMOA claimed that an overwhelming majority of unitemployees had signed MOA authorization cards; (3)numerous complaints from unit employees regardingNMU's health plan: and (4) conversations betweenRespondent's attorney and an NMU representativebetween mid-June and early December 1976 whereinthe NMU representative allegedly stated that NMUwould "never be able to win the election," "was intough shape," "needed to get an insurance programin effect and that [it] could not win an election unless[it] did so," and that if it had no new programs "itwould be in trouble."'5Contrary to my colleagues and the AdministrativeLaw Judge, the foregoing do not constitute objectivebases for reasonable doubt regarding NMU's major-ity status in January 1977. Clearly, the filing of a rivalpetition in April 1976 did no more than raise a ques-tion concerning representation and suspend Respon-dent's obligation to bargain with NMU regarding anew contract. See Greyhound Airport Service, supra;Shea Chemical Corporation, supra. But Respondent,as the Administrative Law Judge noted, had no wayof knowing how many cards were submitted in sup-port of MOA's petition, a mere 30 percent being asufficient showing of interest to obtain an election.Therefore, despite the suspension of Respondent's ob-ligation to bargain with NMU during the pendency" At least the first two of these statements were made in the context ofcomplaints regarding Respondent's superivors' alleged involvement withMOA.of MOA's petition, Respondent was not privileged torely on MOA's petition to support withdrawal of rec-ognition from NMU. See Turbodyne Corporation GasTurbine Division, 226 NLRB 522 (1976). Nor in myview was Respondent privileged to rely on MOA'smid-June statements to the effect that it had over-whelming majority support, this being nothing morethan self-serving campaign rhetoric. Further, I findno objective basis for finding that Respondent had areasonable doubt regarding NMU's majority status inthe vague statements regarding NMU's relativeweakness made by NMU's representative to Respon-dent's attorney between June and December 1976.See, e.g., Harvev's Wagon Wheel, Inc. d/hbla Harvey sResort Hotel & Harnev Inn, 236 NLRB 1670 (1978);Star Manufacturing Companvy. 220 NLRB 582 (1975);United Supermarkets, In(., 214 NLRB 958 (1974).16Finally. Respondent's assertion that employees hadbeen complaining about NMU's health benefit planaffords no basis for doubting NMU's majority status,especially since Respondent never specified whenthese alleged complaints were made. See Mid-Conti-nent Rfrigerated Service Company, 228 NLRB 917(1977); Cornell of California, Inc. 222 NLRB 303(1976).'7Moreover, assuming arguendo that Respondent hada reasonable doubt regarding NMU's majority statuswhen, during the pendency of MOA's petition.NMU's representative expressed doubts regarding theability of NMU to win an election among the unitemployees, MOA's subsequent withdrawal of its rep-resentation petition clearly changed those circum-stances. For my part, I can see no basis in logic orpolicy to support permitting, as do my colleagues. Re-spondent to evade its collective-bargaining responsi-bilities with respect to NMU merely because a major-16 The majority's attempt to distinguish these cases is superficial at best.The NMtU representative's expressions of doubt regarding NMLU's strengthclearly related to the upcoming contest with MOA, not, as suggested by themajority, to un election. At no time did a representative of NMU indicate abelief that Respondent's employees would prefer being unrepresented tobeing represented by NMU. Compare intertaul Life Insutrance Conavrn169 NLRB 118 (1968). Quite frankly. I am at a loss to understand how mycolleagues can ignore the considerable "syllogistic contortion" in which theyand the Administrative Law Judge have indulged in equating Respondent'scorncededly reasonable belief that some of its employees at one point desiredto be represented by another union with a "reasonable belief' that the em-ployees desired no representation at all when the MOA alternative becameunavailable It s for this reason that I consider the NMU representative'sstatements vague hardly as "illuminating" as the majority claims andhence insufficient to support a reasonable doubt regarding NMMU's majoritystatus in January 1977.' Respondent's vice president testified that he received complaints from 8named employees (out of the approximately 80 in the bargaining unit) re-garding the NMU health plan. The majority's observation that these corm-plaints occurred during the term of the parties' last collectise-bargainingagreement (ie., sometime between July I, 1973. and June 30. 1976). at thevery least 6 months prior to Respondent's withdrawal of recognition forNMI,. is not in my view sufficiently specific. Nor is it relevant. in any eent.to the question of whether Respondent reasonably believed in January 1977that its emplosees desired Io oust NMI in asor of no representation. Seealso 7lrrll M,lihinc (ompanc. 173 NI.RB 148t0 (1969)265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDity of Respondent's employees may have at one timeindicated their desires to be represented by anotherlabor organization. The jump from expressed desiresfor alternate representation to no representation at allis one which the employees can scarcely have contem-plated and is one which I am unable to accept.In view of the foregoing, I would find that Respon-dent did not have a reasonable doubt regardingNMU's majority status based on objective criteriawhen it unilaterally implemented a new health andretirement plan on January 5, 1977,18 when Respon-dent subsequently notified NMU of Respondent'swithdrawal of recognition, and when Respondentunilaterally chartered its boats and terminated itscrews. Accordingly, I dissent.18 For this reason I find it unnecessary to pass on the issues raised by theAdministrative Law Judge's reliance on the plurality opinion in Stoner Rub-ber Cnompari. Inc., 123 NLRB 1440 (1959).DECISIONSrAFEMENT OF ItIE CASEMARVIN ROTH, Administrative Law Judge: These con-solidated cases' were heard at St. Louis, Missouri, on Sep-tember 26 through 30 and October 17. 1977. The chargeswere filed by National Maritime Union of North America.AFL-CIO. (herein NMU). on March 4 and July 11. 1977.respectively. The consolidated complaint, which issued onAugust 25, 1977, alleges that Upper Mississippi TowingCorporation (herein the Company) and its alleged alter egosC & G Operating Co., Inc., River City Towing Corporation,Ole Man River Towing, Inc.,2and Jemco Towing Inc.(herein respectively C & G, River City, Ole Man River andJemco, and collectively "the charterers" or alleged alteregos) violated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended. Respondents, by theirrespective answers, deny the commission of the alleged un-fair labor practices. By way of affirmative defense, theCompany also contends that some of the allegations of thecomplaint are time-barred by Section 10(b) of the Act.All parties were afforded full opportunity to participate.to present relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Upon the entirerecord in this case3and from my observation of the demea-nor of the witnesses, and having considered the briefs sub-mitted by the parties, I make the following:The caption is hereby corrected to reflect the correct names of the allegedalter egos. The complaint alleges Ole Man River Towing. Inc. (Towing) as analter ego ofr the Company. An answer was filed in the name of Ole Man RiserInvestments Inc. (Investments). Steve Golding, who is vice president and director of both corporations. testified that Towing is the parent holdingcompany of Investments and three other companies engaged in the lowingbusiness, that Investments chartered the boat Steve T from Upper Missis-sippi Towing Corporation. but that Towing operates the boat. Towing andInvestments are commonly managed and controlled. Assuming. as alleged inthe complaint, that an alter ego relationship exists. and that Upper Missis-sippi unlawfully transferred the operation of the Steve T to rowing, a reme-dial order encompassing both Investments and lowing would be appropri-ate. Except when necessary to distinguish between Investments and lowing.those companies are hereinafter referred to collectively as Ole Man River2 See fn. I, supra.Errors in the transcript have been noted and correctedFINDING(S Ofi FA( II. I -Bt'SINESS ()F RESP()NI)ENISThe Company, a Minnesota corporation, maintains of-fices at St. Louis, Missouri, and Minneapolis, Minnesota.,At least until June 17. 1977 (which includes all times mate-rial to the disposition of the merits of this case). the Com-pany was engaged in the operation of towboats engaged inthe interstate transportation of dry bulk cargos. typicallygrain, coal. fertilizer, and salt, on the Mississippi River andits tributaries. The C'ompany annually derived, and still an-nually derives, revenues in excess of $50.000 from the per-formance of such services by itself or the charterers. C & G.a Louisiana corporation which maintains a place of busi-ness at Oak Grove, Louisiana; River City, a Missouri cor-poration with a place of business at St. Louis. Missouri; OleMan River, Mississippi corporations with a place of busi-ness at Vicksburg, Mississippi: and Jemco. a I.ouisiana cor-poration with places of business at Gretna, Louisiana, andSt. Louis. Missouri: each are engaged in the type of busi-ness described above. The charterers each annually receivein excess of $50,000 for the performance of such services.Whether viewed as a single employer (as alleged in thecomplaint) or as separate employers, Respondents are anemployer or employers engaged in commece within themeaning of the Act.II. IHF l.ABOR OR(iANIAII()ONS INVO()I.EI)NMU is a labor organization within the meaning of Sec-tion 2(5) of the Act. In .4. J. Mlechlihg Barge Lines, Inc., 192NL.RB 1118 (1971). at fn. 5, the Board held that MarineOfficers Association. Local 54. affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (herein MOA), was a labororganization within the meaning of Section 2(5) of the Act.The Board based this holding on its findings that MOA is aparty to contracts with employers concerning wages, hours,and working conditions; that the Board certified MOA in1968 as representative of certain employees of' Mechling.that of MOA's membership. about one-half are rank-and-file employees and the other hallf marine officers (masters,mates, and pilots): and that employees participate in theinternal affairs of the organization. In the present case, therecord evidence indicates that MOA solicited and obtainedauthorization cards, purportedly signed by company em-ployees, which designated MOA as their collective-bargain-ing representative, that on April 8. 1976. MOA filed a peti-tion for a Board-conducted election among the company'semployees, and that on December 23. 1976, MOA re-quested leave to withdraw the petition, stating that it nolonger wished to represent the employees. On the basis ofMlchling, and the additional evidence adduced in the pre-sent case, I find that at least during the period from Febru-ary 1976. when MOA began its organizational campaign.until December 23, 1976. MOA was a labor organizationwithin the meaning of Section 2(5) of the Act. See Mechhing,.supral. see also Internationall Organization of lat.'ers. ,lale,nlld Pilots o/A merica, Inc.. A Fl. (10. el .((Chicago (alu-met .Stevedoring Co., Intc.) 144 Nl.RB 1172, 1178 (1963),enfd. 351 F.2d 771. 777 (1).(. ('ir. 1965).266 LIPPER MISSISSIPPI TOWING CORPORATIONIX. rI IStlISThe principal issues presented in this case are:1. When did the Company withdraw recognition tromthe Union. and are the refusal-to-bargain allegations of thecomplaints time-barred by Section 10(h) of the Act? TheCompany contends that it withdrew recognition in April1976. The General Counsel and NMU contend that with-drawal of recognition took place in January 1977.2. Whether the Company violated Section 8(a)(5) and ( I )of the Act by withdrawing recognition from NMU and uni-laterally announcing and instituting a new health insuranceplan for unit employees. Subsidiary to this ultimate issue isthe question of whether the Company was privileged towithdraw recognition from NMU because either (a) at thetime of withdrawal of recognition, NMU in fact no longerenjoyed majority status; or (b) the Company's refusal tobargain was based on a reasonably' grounded doubt as toNMU's continued majority status, asserted in good faith.based on objective considerations, and raised in a contextfree of employer unfair labor practices. See WestinghouseElectric Supplv Compan (WESCO), 232 NLRB 392 (1977).Intimately involved with this question is the question of thesignificance of MOA's organizational activity, the pendencyof its election petition, and the withdrawal of that petition.3. Whether the Company (a) violated Section 8(a)(5) and(I) of the Act by transferring the operation of its boats tothe charterers, and (b) violated Section 8(a)(3) and (1) byterminating its employees, preliminary to transferring theboats. The second question turns on the Company's motiva-tion, i.e.. whether, as alleged in the complaint. the Com-pany took such action "because of the union membershipand activities of its employees." As to the first question, Iam at a loss to understand the General Counsel's assertionat the hearing that the Company was privileged to charterout its boats, without bargaining with NMU, if the Com-pany did so solely for economic reasons. That assertion iscontrary to the allegations of the complaint, and at leastarguably contrary to Board law. See Yellow Cabh Cwompan.229 NLRB 1329. 1333-34 (1977), citing Fbrehoard PaperProducts Corp. v. N.L. R.B., 379 U.S. 203 (1964). At the veryleast, if NMU were still the collective-bargaining represent-ative of the Company's employees. the Company wouldhave been obligated to bargain with NMU over the effectsof its decision to transfer the boats. Finally, the pleadingspresent the question of whether the charterers are the alteregos of the C'ompany. That question has at least potentialevidentiary significance with respect to the merits of thecase, and also bears on the proper remedial order, in theevent it should be found that the Company acted unlaw-fully.IV. THE ALL.E(GED NFAIR .AB()R PRACIRIESA. Background, the Bargaining Unit, and DceilopmentsCulminating in the Alleged Unlawful Refusal To BargainOn August 12. 1963, following a Board-conducted elec-tion. NMU was certified as the collective-bargaining repre-sentative of the Company's nonsupervisory personnel on itsriver towboats. The unit encompassed four classifications ofemployees: deckhands. oilers. cooks. and maids. From mid-1964 thru June 30, 1976, the Company and NMU wereparties to a series of' collective-hargaining contracts cover-ing the unit employees. The most recent contract, executedon November 30. 1976. was effective retroactively fromJuly 1, 1973, through June 30. 1976. The contract containeda union-securit clause and provided for employer checkoffof union dues. At the times material to this case, specificallyfrom April 1976 until MaN 1977. the Company had sixboats with unit employees: Gale C. Eves T. Steve T. LauraLee. Harriet Ann. and Itenry B. All hut the Evev T were"lower river boats," which were somewhat larger than theEvev T. The crews, including supervisory personnel, nor-mally worked 30 days on hoard followed by 30 days offduty. Each boat had two crews. There were normally sevenunit employees in each crew on the lower river boats. andfive in each crew on the Evev' T. The crews included fourdeckhands and one cook: in addition, the lower river boatseach had an oiler and a maid. In sum, the Company nor-mally had at all times 40 unit employees on duty and 40 offduty. At all times material there were a maximum of 80employees in the bargaining unit, and sometimes slightlyless because of vacancies.The supervisory personnel on the boats (masters, mates.pilots, chief engineers, and assistant engineers) were repre-sented by MOA and were covered by a collective-bargain-ing contract between the Company and MOA which waseffective from July I, 1973, through June 30, 1977. TheMOA contract contained a provision which in essence pur-ported to permit the Company to sell or charter its boats foreconomic reasons. That provision provided in full as fol-lows:.Section 3.4 Pre.srratiol of workThe parties hereto recognize that economic condi-tions and the uncertainties inspired by legislation suchas that known as H. R. 9903. under consideration bythe Congress of the United States at the time the par-ties hereto negotiated their first agreement and of par-ticular consequence to the Company, the Union andthe Barge Transportation Industry' as a whole, as wellas other factors that may affect the specialized natureof the Company's towing business, must preclude anyrestraint of the Company's operating flexibility which,bfor example, may require a curtailment or change inboat operations, including limitation of operations orthe sale or charter of its present vessels, the purchaseand/or charter and operation of other vessels of largeror smaller horsepower in greater or lesser number thanare presently in operation.While it is recognized that the Company cannot anddoes not in any way restrict its freedom to make suchdecisions in regard to its operations as it deems wise,the Company nevertheless states that it will strive tofind solutions for the problems that will preserve jobopportunities for its boat officers, and the Companyagrees not to change its operations in a manner whichwould decrease the number of job positions presentlyavailable except fir reasons of economic circum-stances. and not merely intended to avoid the under-takings of this agreement.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe NMU contract, unlike the MOA contract. did not con-tain any provision which either expressly or impliedly cov-ered the sale or charter of company boats.Pursuant to NMU's contract, the unit employees werecovered by the NMU pension and welfare plan. The plan.which was established by a trust agreement and jointly ad-ministered by employer and union trustees, provided a sys-tem of medical and hospitalization insurance for NMU-represented employees of the Company and of other em-ployers. Company Vice President L. E. Sutton testified insum that when the NMU contract was in effect he receivednumerous complaints from company employees concerningthe plan and its administration, and that he also receivedsome complaints from employees that the Union's patrol-men were not adequately servicing the employees. (The pa-trolmen were charged with the responsibility of boardingthe boats from time to time, receiving employee grievances,and seeing that the contract was enforced). With respect tothe welfare plan, Sutton testified that the employees weredissatisfied in two respects. First, the employees, unliketheir dependents, were normally required, as a preconditionto coverage under the plan, to obtain treatment at a UnitedStates Public Health Service facility or from a health ser-vice contract physician. These public health facilities wereallegedly too few and widely scattered, and at least some,from the viewpoint of the employees, were unsatisfactory.Second, according to Sutton. employees were having diffi-culty in processing or promptly receiving benefits under theplan. The two problems were partially interrelated in thatthe plan contained a requirement, which some employeesdid not understand, that emergency treatment at a nonpub-lic health facility would not be approved for payment un-less the employee or someone on his behalf immediatelysought approval from the health service for such treatment.Although Sutton, at the outset of the hearing (as an adversewitness for General Counsel), testified as to the names ofeight employees who made such complaints, the GeneralCounsel and the Union did not directly contradict Sutton'stestimony. Rather, the Union contends in essence that be-cause the plan was jointly administered by employer andunion trustees, as required by Section 302 of the Act, suchcomplaints could not reasonably be interpreted as manifest-ing employee dissatisfaction with NMU. but rather indi-cated bad faith on the part of the Company, because theCompany did not inform the employees that it, or the em-ployer trustees, were at least partially responsible for anyfaults in the plan. This does not follow. The NMU Pensionand Welfare plan was a product of NMU's collective bar-gaining, and, in the eyes of both employers and employees,as well as NMU itself, the plan was associated with NMU.This fact was reflected in campaign literature for both sidesafter MOA filed its election petition. In a letter to unit em-ployees dated June 16, 1976, NMU Regional Representa-tive J. C. Hughes emphasized, with underlining, that thetrust fund would be able to give employees the same medi-cal and hospitalization coverage as their dependents. Infact, this promise was never fulfilled. In a letter to the em-ployees dated September 16, 1976, MOA argued that N M Uwas delaying an election and that NMU had a poor healthinsurance program. I credit Sutton, and I find that therewas considerable employee dissatisfaction with the welfareplan, and that the employees viewed NMU as being respon-sible for the plan.In late February 1976. MOA commenced an organiza-tion campaign among the unit employees. On April 7, 1976.MOA sent a letter to the Company requesting that it berecognized as the bargaining representative of these em-ployees, and the next day NMU filed a petition for aBoard-conducted election among the unit employees (Case14 RC 8145). At the present hearing, the parties stipulatedthat in support of the petition MOA submitted to theBoard's Regional Office 57 MOA authorization cards pur-portedly signed by unit employees, which purported to des-ignate MOA as their collective-bargaining representative.One of the employees had quit his job on March 21, 1976.and two had been promoted out of the unit on March 21and April 2. 1976, respectively. A fourth was on leave ofabsence in April 1976 but was still carried on the Compa-ny's payroll roster. In sum, the cards purported to bear thesignatures of 54 employees who were in the unit as of April8, 1976. All of the cards bore dates in February or March1976, except for one which was dated April 2. 1976, andanother dated March 17, 1975 (possibly indicating that thesigner made a mistake as to the year). As of April 8, 1976,there were not more than 80 employees in the unit, andpossibly as few as 73. (The parties could not agree as to theexact number.)Captain Billy Jackson, president of MOA, was presentedas a witness for the Company and was not identified as orasserted to be an adverse witness under Rule 611(c) of theFederal Rules of Evidence. Jackson testified that MOAconducted its campaign among the employees becausesome of the employees had contacted him and because "Wefelt [NMU] had on one occasion or another bitten off a fewof our members and we simply wished to retaliate." Oncross-examination, Jackson further testified that, "contraryto my advice," he was informed by supervisory, i.e., MOApersonnel. on the boats that they had solicited unit employ-ees to join or support MOA. By letter dated June 15, 1976,to the unit employees, Jackson asserted that "an over-whelming majority of you signed and returned [MOAJpledge cards." Both the Company and NMU received orobtained copies of this letter.On April 2, 1976. NMU representative Hughes sent aletter to Company Vice President Sutton requesting nego-tiations for a new contract. The existing contract was sched-uled to expire on June 30. 1976. After MOA filed its peti-tion for an election (April 8), Company Vice President forOperations Ray O'Daniel told Hughes that the Companycould not bargain because of the MOA petition. In May1976 Hughes told Company Attorney V. Lee McMahonthat NMU agreed that, under applicable Board law, theCompany's position was correct. Thereafter, while the elec-tion petition was pending, the contract expired without re-newal, and the Company ceased checking off NMU dues.At no time prior to January 1977 did the Company tellNMU that it was withdrawing recognition from NMU asrepresentative of the unit employees or that it doubtedNMU's majority status. In the meantime, during the periodfrom April 1, 1976, to January 1977. the Company andNMU vigorously contested MOA's standing to obtain aBoard election. The Company and NMU principally ar-268 UPPER MISSISSIPPI TOWING (CORPORATIONgued that MOA lacked such standing because it repre-sented company supervisory personnel, and because it wasan organization which was dominated by supervisors. OnJune 4. following a hearing which was conducted on May14 and 21, the Regional Director issued a )ecision andDirection of Election. On June 24 the Company requestedBoard review, and NMU subsequently joined in that re-quest. NMU also filed with the Board a motion to disqual-itfy MOA and to dismiss the petition because of allegedsupervisory domination of that Union. On August 24 theBoard granted review of the Regional D[irector's Decisionand Direction of Election, and staved the election pendingthe Board's Decision on Review.NMU did not confine its struggle with MOA to the rep-resentation proceeding, but instead sought to deal with thisthreat on a variety of fronts. NMU solicited employeegrievances and, as indicated, promised to do somethingabout these grievances. On June 18, NMU filed an unfairlabor practice charge (Case 14-CA 9431) alleging that theCompany had violated Section 8(a)(2) and (I) of the Act,through its supervisors, by soliciting its employees to signMOA membership cards, and that such solicitation in-cluded threats of reprisal. Although nominally filed againstthe Company, the charge was in substance directed againstthe activities of MOA. On July 19. the Regional Directordeclined to issue a complaint, finding, in light of only oneapparent instance which might be construed as supervisorysolicitation, that the evidence was insufficient to warrantfurther proceedings on the charge. On August 12 the Gen-eral Counsel of the Board administratively affirmed the Re-gional Director's refusal to issue a complaint. Thereafter.NMU sought to exercise its leverage within the house oforganized labor. Hughes contacted an official of the Team-sters International (MOA's parent body) named Williams.and in late November Hughes and NMU Vice PresidentRick Miller met with MOA President Jackson and Team-ster Vice President Paul Steinberg. Steinberg lectured Jack-son, telling him that the Teamsters was not in business toraid other unions, and accused MOA of violating an under-standing that NMU and MOA were to work together. Nev-ertheless, Jackson refused to withdraw the election petition.However, on December 21 Teamsters General PresidentFitzsimmons sent a telegram to Jackson instructing him to"withdraw from and cease any raids against" NMU involv-ing the Company and another employer not involved in thiscase. Pursuant to this directive, MOA, on December 23,requested leave of the Board's Regional Director to with-draw its election petition, declaring that it no longer wishedto represent the unit employees. On January 5. 1977. theRegional Director approved the request.Company Attorney McMahon testified that, while theMOA petition was pending, he had five telephone conversa-tions with J. C. Hughes. McMahon's testimony concerningthese conversations is summarized as follows:(I) In mid-June, about the time NMU filed its 8(a)(2)charge, Hughes telephoned McMahon and complained thatsupervisors were talking to the employees, and that MOAwas getting so many cards that he was losing control of hispeople and would never be able to win any election.Hughes asked that the Company talk to the supervisors.McMahon answered that Hughes' problem was actuallyhealth insurance, that the employees were dissatisfied be-cause they had to go to public health and were having trou-ble processing claims, and that if NMU lost the election itwould he on that issue. Hughes replied that he had prob-lems. was in tough shape, and was going to have a toughtime winning the election.(2) he next conversation took place in July, after theNMU contract expired. Hughes telephoned McMahon andcomplained that there was no checkoff and NMU was notgetting dues. He asked that the Company resume checkoff.McMahon said he could not because of the pending MOApetition. Hughes said that he was doing everything he couldto get the Board to review, that he needed time to get aninsurance program in effect, and that he could not win anelection until he did so.(3) The next two conversations took place in late Augustor early September. McMahon was not sure which camefirst, although he thought the one herein designated (3)came first. In (3) Hughes telephoned McMahon and toldhim that NMU was having a convention, that he could notbring employees there unless they were members in goodstanding, and that their bx)ks must show such standing.Hughes asked that the Company pay the dues for two orthree members. Hughes said that he was trying to get a newinsurance program approved before the election, that heneeded two or three employees to help him, and that ifthere were no new programs he would be in trouble. Mc-Mahon pointed out that, as he had indicated in conversa-tion (2), the Company could not pay union dues.(4) In the other conversation at or about this time Mc-Mahon telephoned Hughes and informed him that theCompany was looking into a new insurance plan becauseemployee morale was low and the employees needed a bet-ter plan. McMahon said that because of the pending elec-tion petition he needed the approval of both NMU andMOA. Hughes answered that he knew the existing plan hadto be improved but that for NMU to win the election thenew plan had to he his plan. Hughes said that he was work-ing on a new plan and therefore could not go along with theCompany. McMahon testified that, because of the pendingelection, the Company then dropped its consideration of anew plan at this time.(5) The next conversation tx)k place in late Novemberor early December. Hughes telephoned McMahon and saidthat he was working on a new plan, but that an employertrustee was blocking it. Hughes asked McMahon to putpressure on the trustee, and McMahon said he would rec-ommend such action to the Company. McMahon toldHughes that he had heard a rumor that MOA was droppingits petition. Hughes mentioned one and possibly two meet-ings in Chicago, saying that Miller had given the C('aptain a"talking to." Hughes mentioned the name of Teamster Offi-cial Williams (whom McMahon at first thought to be adifferent Williams) and said that he (Hughes) was going tothe top echelon of the AFL CIO.McMahon testified that he reported each of the foregoingconversations to Company Vice President Sutton. Hughes.in his testimony on NMU's rebuttal. denied most of McMa-hon's testimony. Hughes testified that during the period inquestion he had only three telephone conversations withMcMahon. According to Hughes. the first took place im-269 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediately after the Regional Director issued his Decisionand Direction of Election (June 4). McMahon telephonedHughes, said that he was filing a request for Board review,and asked that NMU join in the request. Hughes referredMcMahon to NMU's attorney. In the next conversation,McMahon asked Hughes to have NMU's attorney contactAttorney Ralph Kennedy, who had been retained by theCompany. Hughes again referred McMahon to NMU's at-torney. (In fact, Attorney Kennedy did enter the case inJune, after the Decision and Direction of Election). Thethird conversation took place in early July. According toHughes. he called McMahon and asked why the Companywas not checking off dues. McMahon explained that theCompany could not lawfully do so in the absence of a con-tract. Hughes said that he would check with NMU's attor-ney. Hughes testified that he checked with his attorney anddetermined that McMahon was correct. Hughes testifiedthat he thereupon obtained approval from NMU's execu-tive board fbr a waiver of dues for the unit employees,pending resolution of the MOA election petition. Hughes,in his testimony, categorically denied that he ever told Mc-Mahon or any one else that he was losing control of theemployees, or could not win an election, or was havingproblems and needed benefits to win an election, or that hesaid that the employees were dissatisfied with the healthplan, or that he ever discussed such dissatisfaction with Mc-Mahon. Hughes further denied that he ever told McMahonabout meetings with the Teamsters.The conflicting testimony of McMahon and Hughes pres-ents a head-on credibility question which, for reasons whichwill be discussed, is a major factor in resolving this case.However, as my resolution of the credibility question in-volves consideration of certain subsequent developments, Ishall first set forth the pertinent facts concerning these de-velopments.On January 5, 1977, the same day the Regional Directorapproved MOA's withdrawal request, the Company sent aletter to each of the unit employees, informing them that asof February I, 1977, the Company was putting into effect anew health and retirement program, which in part providedthat employees could use any hospital. The Company si-multaneously sent a copy of the letter to NMU. It is undis-puted that the Company did not previously submit this planto NMU and that there were no negotiations between theCompany and NMU about the plan. NMU did not respondto the January 5 letter but instead referred the matter to itsattorney. However, by letter dated January 7, 1977, fromHughes to Sutton, NMU requested contract negotiations,in view of the fact that the MOA petition had been with-drawn. What happened thereafter is partially in dispute, atleast as to the date of the Company's oral response. low-ever, it is undisputed that the Company did not respond inwriting in this letter. Instead, by letter dated January 14.1977, to the unit employees, it informed them that the Com-pany did not believe that NMU represented a majority ofthem, that the Company could now deal directly with them,and that the Company intended to take an opinion surveyamong them. On February 15, 1977, Hughes sent a letter toSutton, noting that Sutton had not answered Hughes' letterof January 7 and threatening a strike if negotiations did notcommence by March 7. 1977. On February 28, 1977, Corn-pany Attorney McMahon sent a letter to Hughes, whichletter was introduced in evidence by NMU. In the letter,McMahon informed Hughes that on and after January 7 heunsuccessfully attempted to contact Hughes, but that thefollowing week (i.e., the week of January 10) NMU Attor-ney Ned Phillips telephoned McMahon and stated that theCompany was not acting in gd faith by questioning themajority status of NMU. According to McMahon, he thenstated the reasons why the Company questioned NMU'smajority status. Hughes testified that in January 1977 hetwice unsuccessfully tried to contact McMahon and thatMcMahon eventually responded, albeit orally, to his Feb-ruary 15 letter. However, in an investigatory affidavit whichHughes gave to the Board's Regional Office on March II,1977. Hughes stated that in early February. i.e.. prior to hisFebruary 15 letter, McMahon told Phillips that the Com-pany would not bargain because NMU did not represent itsemployees. This admission indicates that Hughes was notbeing wholly candid when he stated in his February letterthat he had "not received any response from your office" toNM U's request for negotiations. Phillips, who actively par-ticipated in the hearing of this case, was not presented as awitness. I credit the statements made by McMahon in hisFebruary 28 letter and find that, during the week of Janu-ary 10, the Company, through McMahon, informed NMU,through Phillips, that the Company was refusing to bargainwith NMU because it questioned NMU's majority status.Notwithstanding Hughes' strike threat, no strike was evercalled. On March 4, 1977, NMU filed its first charge in thepresent case, alleging that the Company was unlawfully re-fusing to bargain with NMU. On April 21, 1977, the Re-gional Director refused to issue a complaint, finding thatthe evidence was insufficient to establish that the Companydid not have a good-faith doubt as to NMU's majority sta-tus. MNU appealed to the Board's General Counsel. OnAugust 15, 1977. the General Counsel sustained the appealand remanded the case to the Regional Director for theissuance of a complaint. In the interim, the Company char-tered out all of its boats, which action gave rise to NMU'ssecond charge. The facts concerning this matter will be dis-cussed under another heading in this Decision.This brings me back to the conflicting testimony betweenMcMahon and Hughes concerning their telephone conver-sations in 1976. For the reasons discussed herein, I creditMcMahon.First, while McMahon may have been holding backwhen it came to matters which he considered to be confi-dential or involving intrusion into the attorney-client rela-tionship, he impressed me as a credible witness as to objec-tive facts, including the telephone conversations withHughes. Vigorous cross-examination by counsel for theGeneral Counsel and by NMU counsel substantially servedto reinforce my impression of McMahon's credibility.Nothing of substance was brought out on cross-examina-tion which would warrant the inference that McMahon tes-tified falsely as to the conversations. In this regard, I attachno significance to the fact that, at one point in his testi-mony, McMahon stated that he had six telephone conver-sations with Hughes, although he described only five. Mc-Mahon had a personal conversation with Hughes at therepresentation case hearing (previously discussed herein)270 UPPER MISSISSIPPI TOWING CORPORATIONand in addition, as will be discussed, there was anothertelephone conversation between Hughes and an attorneyassociated with McMahon's law firm. Moreover, as willalso be discussed, this discrepancy pales into relative insig-nificance when compared with evidence which indicatesthat NMU was not above furnishing false testimony andfalse documentary evidence in order to enhance its positionin this case. Furthermore, I find no basis for discreditingMcMahon because he may represent employers who areopposed to unionization or who are charged with, or evenfound guilty of, committing unfair labor practices, just as Iwould not discredit an attorney because he vigorouslychampions the causes of unions, even when they are ac-cused of unfair labor practices. There is no evidence thatMcMahon was ever found to have personally engaged inunfair labor practice conduct or to have given false testi-mony in a Board or other proceeding. Of course, as Mc-Mahon is the Company's attorney, his testimony cannot begiven the same weight as that of a disinterested witness. Butthe same principle applies to Hughes. Both were witnesseswith an interest in the outcome of the case, and in thisregard the testimony of one carries no greater weight thanthat of the other.NMU argues that in several respects it is unlikely thatHughes would have made statements attributed to him byMcMahon. In the context in which these conversationstook place, I disagree. In light of that context, and addi-tional evidence adduced in the case, I find it possible oreven probable that Hughes would have made such state-ments. First, NMU argues that it is unlikely that an experi-enced union official such as Hughes would have made suchdamaging admissions to a company attorney, particularlyan admission that NMU had lost the support of its mem-bers. The context in which the telephone calls took placeindicates otherwise. During the period in which the conver-sations took place, the Company and NMU appeared to beallies in a common struggle against the encroachment ofMOA. Hughes may well have misread the Company's vig-orous opposition to the MOA petition as indicating a dispo-sition by the Company to favor NMU. In fact, the Com-pany probably preferred to deal with two rival unionsrather than one powerful monolith. However, in discussingcommon strategy, it is reasonable to infer that Hughes mis-interpreted the situation and decided to confide in Mc-Mahon, hoping that the Company and NMU could worktoward the common goal of defeating MOA. In June 1976.it appeared that there would be an election; therefore Mc-Mahon had no reason to solicit damaging admissions fromHughes. The Company cannot be faulted if it took Hughes'admissions at face value, and concluded that NMU had infact lost the support of its members. NMU also argues thatit is unlikely that Hughes would have asked the Companyto pay the dues of two or three of its members, becauseNMU's executive board waived payment of dues for unitemployees, pending the outcome of the representation pro-ceeding. In support of this premise, NMU offered in evi-dence a purported copy of a notice from Hughes dated July13, 1976. informing the unit employees of such waiver ofdues. The copy was a xerox copy, although NMU normallyran off its flyers from a stencil. Hughes testified that he ranoff the xerox copy from the only remaining original copy inhis possession; however, the latter was not brought to thehearing or offered in evidence. Hughes further testified thatNMU's secretary-treasurer orally informed that the waiverwas approved. I find it unlikely that Hughes would fail toobtain something in writing from the executive board orfrom NMU's secretary-treasurer concerning this matter.which involved a large sum of money and could seriouslyaffect the membership and job-security rights of some 80employees. However, no such document was produced oreven alleged to exist. Most damaging to NMU's argument.however, is the fact that NMU's own records indicate thaton September 30, 1976, just before NMU's convention, cur-rent dues were paid for the unit employees who went asdelegates to the convention. NMU's constitution providesthat delegates must be members in good standing. Thesefacts cast serious doubt in NMU's assertion that there was agenuine waiver of dues for the unit employees. NMU fur-ther argues that it is unlikely that Hughes would have saidthat he was going to the top echelon of the AFL CIO,because MOA, as an affiliate of the Teamsters Union. wasbeyond the reach of the AFL-CIO. This argument ignoresthe realities of interunion relationships. When MOA with-drew its petition, it did so as a result of direct interventionby the general president of the Teamsters Union. It is notbeyond the realm of probability to infer that President Fitz-simmons took this action after discussing the matter withan official or officials of comparable rank within the AFLCIO.An additional factor which weighs in favor of McMa-hon's testimony is that his testimony was inferentially cor-roborated by another witness. Thomas J. McCarthy, an as-sociate with the McMahon law firm, testified that on May6. 1976. at the request of McMahon, he telephoned Hughesin order to obtain NMU's consent for a continuance of therepresentation case hearing to May 14, because McMahonhad been delayed in returning from a vacation. Accordingto McCarthy, Hughes said he could have as much time ashe wanted because he (Hughes) had lost the support of thepeople over the insurance, adding that he had to get theinsurance changed before he could get back to the people.McCarthy testified that he did not tell anyone aboutHughes' remarks until about a month before the presenthearing, when he informed Company Attorney Kennedy.Hughes, in his testimony, denied that he made such state-ments to McCarthy. However, Hughes never testified as tojust what he did tell McCarthy. although it is evident thatthey had some conversation. On May 6 McCarthy sent atelegram to the Board's Regional Office stating that an ex-tension to May 14, 1976, "has been agreed to by represent-ative of the NMU and counsel for MOA Local 54," i.e., byan NMU representative who was not an attorney. There-fore, he must have obtained the consent from Hughes. Thefact that McCarthy is an associate of McMahon and thathis testimony reflected a lack of familiarity with the subjectmatters involved in this case does not warrant discreditinghis testimony. For reasons discussed herein, with respect tothe testimony of McMahon and Sutton, I do not considerthe statements attributed to Hughes to be inherently im-plausible. I credit McCarthy.Hughes' demeanor on the witness stand did not demon-strate him to be an unreliable witness. At least with respectto the conversations with McMahon, he was not evasive.271 DI ECISIONS OF NATIONAL LABOR RELATIONS BOARDHis testimony, standing alone, was substantially consistent,and his vei sion of his conversations with McMahon was notinherently implausible. However, a much different pictureis presented when Hughes' testimony is compared with theinvestigatory affidavits which he gave in this case and withother evidence which was presented in this proceeding.During this hearing, NMU offered into evidence two affida-vits of Hughes, dated March 11 and 31, respectively (C.P.Exhs. 13 and 14). I rejected the offer because, insofar asthey were offered by NMU, they constituted self-servinghearsay. At NMU's request the affidavits were placed in therejected file. However, some of the contents of these affida-vits became part of the testimonial record through cross-examination by company counsel. I have reconsidered myruling. I find that, when viewed in the context of the entirerecord, the affidavits contain admissions against interestwhich seriously impeach Hughes' testimony. Therefore, inthe interests of justice and in order to ascertain the truefacts in this case, I am admitting Charging Party Exhibits13 and 14 into evidence.Hughes testified that prior to April 1976 Company VicePresident O'Daniel asked him why the employees did nothave the same hospitalization coverage as their dependents.According to Hughes, he answered that he had no authorityin the matter and that only the trustees could change theplan. Hughes testified that he did not then know whetherthere were sufficient funds to improve the plan. However, inhis March I I affidavit, Hughes stated that he told O'Danielthat there was not enough money in the fund for such ex-panded coverage. In the same affidavit, Hughes stated thatsince his conversation with O'Daniel he had not discussedexpansion of health benefits. However, in his March 31 af-fidavit, Hughes stated that, in a conversation with O'Danieland Attorney McMahon at the representation hearing inMay 1976, one of them made comments abut employeedissatisfaction with the welfare coverage. In the same affi-davit Hughes stated that he knew prior to April 1976 "thatthe employees were somewhat dissatisfied with their welfareplan." Hughes testified that in the spring of 1976 NMU hadactuaries calculate the cost of expanded coverage, as a re-sult of which it was determined that adequate funding wasavailable. Hughes testified that he never asked O'Daniel tohelp with the trustees. However, in his March 31 affidavitHughes stated that at some time he told O'Daniel that anemployer trustee might block a new health care plan. Theseadmissions and the express and implied contradictions be-tween Hughes' affidavits and his testimony at the hearingtend to impeach Hughes' credibility, and also tend to indi-cate that NMU was in fact concerned with employee dissat-isfaction with the existing health care coverage, and wasactively seeking to obtain trustee approval for expandedcoverage.In his March II affidavit, Hughes stated that in lateJanuary and early February 1977 NMU conducted a strikevote among the unit employees. (The inference is therebyfurther warranted that, by late January, NMU knew thatthe Company was refusing to bargain). Hughes stated that,of 80 members eligible to vote, 68 were for striking, I I ab-stained, and I was against. Hughes gave no testimony con-cerning this alleged poll at the present hearing; rather theGeneral Counsel and NMU presented only the uncorrobo-rated testimony of NMU patrolman Barry Wilson. Thatlack of corroboration in itself raises some doubt as towhether such a poll was actually conducted or, if so,whether the employees indicated that they favored strikeaction. Wilson testified that, working from NMU's St.Louis office, he telephoned employees at their homes, whichwere variously located up and down the length of the Mis-sissippi Valley. Wilson testified that he called the deck-hands, while NMU Organizer Jack Warner, based in Padu-cah, Kentucky, called the cooks, maids, and oilers. Warnerwas not produced as a witness. Wilson testified that, amongthe deckhands, 35 said they would strike, I said he wouldnot, and 5 held off. Wilson testified that he kept no recordof employee availability for picket duty, although if NMUwere serious about considering strike action, it is unlikelythat it would have failed to make such a record. Wilson'stestimony was thoroughly refuted by telephone companyrecords of calls from NMU's St. Louis office during theperiod in question. The Company, in its brief, submitted ananalysis which indicates that only two unit deckhands werecalled at their homes from the St. Louis office during theperiod in question. I have checked the telphone companyrecord with respect to eight deckhands listed on the senior-ity roster from which Wilson allegedly worked, whose per-manent home addresses were located outside area code 314(eastern Missouri, including St. Louis). The records fail toindicate that any of them were called at their homes fromthe St. Louis office during January or February 1977. 1 findthat no strike poll was conducted by NMU, as alleged byWilson in his testimony and by Hughes in his affidavit, andthis fact reflects adversely on H-ughes' credibility.4For theforegoing reasons, I credit McMahon.B. Concluding Findings and Legal A nah'sis With Respect tothe Alleged Unlaful Refusal To Bargain1. The Company's 10(b) defenseSection 10(b) of the Act provides, in pertinent part, that"no complaint shall issue based on any unfair labor prac-tice occurring more than six months prior to the filing of thecharge with the Board." The ('ompany's 10(b) defense iswithout merit because no arguable unfair labor practicetook place until January 1977. Therefore, the first chargealleging in unlawful refusal to bargain, filed on March 4,1977, was timely filed. In April 1976 the Company toldNMU that by reason of the MOA petition it would not4Wilson also testified as to the veracity of documents purporting to becopies of minutes of unit union meetings at Cape Girardeau, Missouri. onApril 23. June 16. and October 20. 1976, and on February I and May 20,1977 (the last named document was dated May 20. 1976). Wilson testifiedthat he prepared the minutes. including the names of employees who werepresent at the meetings. The minutes for the February I. 1977. meetingindicate that 28 employees were present and that the meeting was held todiscuss possible strike action and the company's refusal to bargain. However,Wilson testified that, although 28 employees were allegedly present, no strikevote was taken then or at any other meeting. If in fact a strike poll was takenby NMU. it is difficult to understand why Wilson would not have polled themembers present at the February I meeting, as this would have saved NMUconsiderable time and expense which otherwise would be expended in longdistance calls to the members' homes. In fact, the Company's payroll recordsindicate that many of the employees who allegedly attended these meetingswere actually on duty aboard boats on those dates. I find that the minutesare not authentic.272 UPPER MISSISSIPPI 'IOWING CORPORATIONbargain with NMU over a new contract. Whatever subjec-tive view the Company had about NMU's status. it is un-disputed that at no time prior to January 1977 did the Com-pany ever tell NMU that it was withdrawing recognitionfrom NMU or that it questioned NMU's majority status.Indeed. the Company continued to furnish seniority rostersof its employees to NMU and to notify NMU of the posi-tions of its boats, in order to enable NMU's patrolmen toperform their service functions. The parties concede that.under applicable Board law, the Company acted properlyin refusing to negotiate a new NMU contract during thependency of' MOA's petition, and that it would have sub-jected itself to an unfair labor practice charge by doingotherwise. Shea Chemical Corporation, 121 NLRB 1027.1029 (1958). Therefore, the allegations of the complaint areproperly before me for consideration on the merits.2. NMU's status as bargaining representativeIn the absence of special circumstances, a union's major-ity status is conclusively presumed to continue for a periodof I year following the union's certification by the Board ascollective-bargaining agent. After the first year the pre-sumption continues, but normally becomes rebuttable. As ageneral proposition of law, an employer, after the first year.may withdraw recognition from an incumbent union if theemployer affirmatively establishes either (I) that at the timeof withdrawal of recognition, the union in fact no longerenjoys a majority status; or (2) that the employer's refusalto bargain is based on a reasonably grounded doubt as tothe union's majority status, asserted in good faith. based onobjective considerations and raised in a context free of em-ployer unfair labor practices. In applying these principles,the Board has held that if the employer makes the seconddetermination, i.e., of a good-faith doubt. but instead of soinforming the union, thereby affording the union a chanceto demonstrate that it still enjoys majority support, the em-ployer first unilaterally changes working conditions or if hedoes so in addition to withdrawing recognition, "the good-faith doubt defense is no longer available because a free testof the union's majority through the medium of a Board-conducted election has thereby become an impossibility."Stoner Rubber Company, Inc., 123 NLRB 1440, 1444 (1959).The Board has further held that in such situation, althoughthe General Counsel has the burden of proving majoritystatus, that burden may be satisfied by the continuing pre-sumption of majority status which is accorded an incum-bent union, unless that presumption is overcome by evi-dence demonstrating actual loss of majority. AutomatedBusiness Systems, a Division of Litton Bu.viness Systems, Inc.,205 NLRB 532 (1973) (Member Kennedy dissenting a per-tinent part), remanded 497 F.2d 262 (6th Cir. 1974).In the present case, NMU as of January 5, 1977, was anincumbent union, and was therefore entitled to a presump-tion of continuing majority status, absent either of the crite-ria set forth above. MOA's election petition, standing alone.did not operate to deprive NMU of that presumption. Auro-mated Business Svystems, supra, 205 NLRB at 536: see alsothe decision of the court of appeals in the same case (497F.2d 262, fn. 6). Moreover, instead of notifying NMU thatit questioned NMU's majority status, the Company chosefirst to unilaterally change the employees' health and retire-ment program, thereby depriving N Ml U of an opportunityto bargain about this vital subject. Therefore, the bottomline issue becomes whether in fact NMU had actuall, lostits majority status as of January 1977. However, as the dis-tinction between the two standards may not be crystal clearwhen applied to a given set of facts, I shall deal with bothcriteria: First, whether the Company had a good-faithdoubt as to NMU's majority status: and second. whetherthe evidence demonstrates that N M U actually lost that sta-tus.Company Vice President Sutton testified that in April1976. after receiving NMU's request for contract negotia-tions, he concluded that NMU no longer represented theunit employees. Sutton testified that he based this conclu-sion on (1) MOA's claim to represent the employees. (2)employee dissatisfaction with the health plan and NMUservice of the boats, and (3) Hughes' statements to Mc-Mahon that, because of' the dissatisfaction, he had lost thesupport of the employees and could not win an election.Not all of these facts existed in April 1976. Sutton subse-quently testified that his consideration of the matter wasnot limited to April 1976, but that subsequent develop-ments reinfiorced his conclusion. Sutton summarized the('ompany's position toward NMU: "We could not bargainwith them while the petition was pending and we didn'trecognize them after it was withdrawn."I find, upon consideration of the evidence, that as of'January 5, 1977. the Company had a good-faith doubt as toNMU's majority status. There were objective consider-ations which indicated that NMU had lost that status. Thefirst was MOA's petition for a Board election, which wasfollowed by the Regional Director's Decision and Directionof Election. This indicated to the Company that MOA musthave administratively demonstrated a substantial showingof interest. At this point the Company had no way of know-ing the form or extent of this showing, and the evidencefails to indicate that at any time prior to the present hear-ing, the Company knew exactly how many authorizationcards had been obtained by MOA. However, in June 1976MOA openly claimed that an "overwhelming majority" ofunit employees had signed MOA pledge cards. Standingalone, the Company might have discounted this claim ascampaign propaganda. However, in his telephone conversa-tions with Attorney McMahon, J. C. Hughes virtually con-firmed MOA's claim. In their first conversation, Hughesexpressed concern because supervisors were allegedly talk-ing to the employees. However, after McMahon suggestedthat NMU's real problem was health insurance, Hughes,particularly in their subsequent conversations, seemed toagree. If the Company had any doubts along this line, theymay well have been resolved by the Board's disposition ofNMU's charge under Section 8(a)2) of the Act. When thatcharge was dismissed on the ground of insufficient evidence.the Company could reasonably infer that its appraisal ofthe situation was correct, and that employee dissatisfaction,rather than supervisory interference, had caused NMU tolose the support of the employees. As a general rule, expres-sions of employee dissatisfaction with a union do not per seequate with renunciation of that union as bargaining repre-sentative. Ihowever. in his conversations with McMahon,273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHughes made that equation. Hughes conceded that NMUcould not win an election unless it could obtain an im-proved health plan through direct intervention with thetrustees. Hughes failed to accomplish this objective. More-over, Hughes conceded that following the expiration of theNMLU contract members were not voluntarily paying duesand that the situation was so bad that he could not evenfind two or three paid-up members to take to NMU's con-vention. These factors together furnished an objective basison which the Company could reasonably conclude thatNMU had lost its majority status.As of January 5, 1977, the Company had not engaged inany unfair labor practices, unless the present record bedeemed as demonstrating that the Company, through itsMOA supervisors, unlawfully assisted MOA. This aspect ofthe case will be discussed further with respect to the ques-tion of whether NMU actually lost its majority status. OnJanuary 5, the Company unilaterally announced that it wasputting a new health and retirement program into effect.This action was lawful if the present record indicates thatby that time NMU had lost its majority status.' Subject tothese qualifications. I find that the C'ompany's withdrawalof recognition took place in a context free of employer un-fair labor practices. I further find that the Company actedin good faith. Although, according to Sutton, he questionedNMU's majority status as early as April 1976, the Com-pany refrained from taking any adverse action towardNMU beyond the legally required action of refusing to ne-gotiate a new contract while the MOA petition was pend-ing. 'The Company thereby sought to maintain a position ofneutrality toward the competing unions, and avoided anyunilateral action which might be deemed as favoring oneover the other. The Company opposed MOA's petitionsolely through the Board's processes, as it had every right todo. Thereafter, no inference of bad faith can be drawn fromthe Company's failure to withdraw recognition prior toJanuary 5, 1977.There remains the question of whether MOA's with-drawal of its petition deprived the Company of an objectivebasis for questioning NMU's majority standing. I find thatit did not. The Company knew that MOA had withdrawnits petition because of outside pressure, and therefore couldreasonably infer that MOA's action was not caused by em-ployee disenchantment with MOA. More important,Hughes' own statements to McMahon tended to confirmthe Company's own belief that MOA's successful organiza-tional activity reflected an underlying loss of support forNMU, at least in part because of the existing welfare plan.The Company was not required to assume that, becauseMOA was out of the picture, NMU automatically regainedits majority status. In this situation, the employees mayhave preferred no union at all. Indeed, Hughes had toldMcMahon that NMU could not expect to win an election5 The complaint does not allege, nor does the evidence indicate, that theunilateral change constituted an independent violation of Sec. 8(aXt) of theAct, i.e.. that regardless of NMU's status, the action was intended to discour-age employee support for NMU. Long before MOA withdrew its petition.McMahon asked Hughes to go along with a new plan, but Hughes refused todo so. indicating that he preferred to seek a change in the existing. i.e.,NMU, plan. If the Company's unilateral change was unlawful, then it wasunlawful only if it were made in derogation of a bargaining obligation toNMU.unless the existing welfare plan was improved. Having de-termined that NMU lost its majority status, and havingmade that determination on the basis of objective factorswhich were not limited to MOA's organizational activity,the ('ompany could reasonably infer, absent evidence to thecontrary, that NMU had not regained that status.IThis brings me to the question of whether NMU actuallylost its majority status prior to January 5. 1977. 1 find, uponconsideration of the evidence, that the Company came for-ward with sufficient evidence to overcome NMU's pre-sumption of continued majority status, and that thereforethe burden of going frward with evidence concerning ma-jority status shifted to the General Counsel. I further findthat the General Counsel failed to present credible evidencethe NMUJ represented a majority of the unit employees.Therefore. the Company was privileged, as it did, to with-draw recognition from NMU and to institute unilaterally anew welfare program.Ihe factors which indicate actual loss of majoritt statusare, to a large extent, the same factors which demonstratethat the C'ompany had an objective basis for doubtingNMU's status. he principal and strongest evidence thatNMU lost its majority status consists of Hughes' own state-ments to that effect in his conversations with Attorney Mc-Mahon. The Board has held that an employer's admissionsconcerning his knowledge of a union's majority status mayconstitute evidence of that status. Arthur IF Derse, Sr., Pres-ident, and Wilder My. Co., Inc., 185 NLRB 175, 176(1970).Likewise. a union's admissions concerning its lack or loss ofmajority status are also evidence of such facts, for a union ispresumably in the best position to know the extent of sup-port which it enjoys among unit employees.Hughes' admissions are corroborated by the authoriza-tion cards which were presented by MOA in support of itselection petition. Those cards indicate on their face thatmore than two-thirds of the unit employees designatedMOA as their bargaining representative. The cards werenot directly authenticated and therefore in themselves donot constitute substantial evidence of loss of support forNMU.' However, their validity was inferentially corrobo-rated by Hughes' statements to McMahon. Initially Hughescomplained that supervisors were talking to the employees.However, in their subsequent conversations Hughes indi-cated to McMahon that he agreed that the problem wasemployee dissatisfaction with the existing welfare plan. Theinference is warranted that in the interim, while NMU's8(a)(2) charge was pending, Hughes looked into the matterand concluded that NMU's loss of support was not causedby supervisory solicitation for MOA. Moreover, Hughes'I In its brief the Company asserts that it was deprived ofan opportunity toexamine the cards. This assertion is false. In his opening argument at thehearing, company counsel stated that he was only interested in knowing thenumber of cards, and not the identity of the persons who signed the cards.Nevertheless, during the hearing I directed MOA's counsel to turn over thecards to company counsel, and this was done. Thereafter the heanng was inrecess for more than 2 weeks (which recess took place during the presenta-tion of Respondent's case), but the (Company failed to produce a singlewitness to authenticate the cards If, as company counsel contends. he exam-ined only) five cards, he did so of his own volition and not by reason of anyruling of the Administrative Law Judge.274 UPPFR MISSISSIPPI OWING CORPORATIONtestimony concerning alleged supervisory solicitation wasinconsistent and somewhat evasive. At one point Hughestestified that he did not learn of MOA's organizational ac-tivity until MOA filed its election petition. However, at an-other point Hughes testified with some equivocation thatemployees may have reported "that the captain was tellingthem that they should join the MOA." There is also theadditional factor that the Board's Regional Office. after in-vestigation failed to find evidence of improper solicitationby supervisory personnel. Although the Region's adminis-trative disposition of NMUl's charge is not in itself conclu-sive on this question, it does tend to corroborate Htughes'own implied admission to McMahon that NMI 's loss ofmajority support was not caused by supervisory interler-ence.7As indicated. MOA President Jackson testified that hewas informed b MO10A personnel on the boats that theNhad solicited unit employees to join or support MOA. Otherthan Hughes' testimony, which I have discredited. Jack-son's testimony constitutes the only evidence adduced inthis case which might tend to show improper or unlawfulcard solicitation. I find that Jackson's testimon> is insuffi-cient to establish such conduct.First, in the present case the General Counsel had theburden of going fliorward with the evidence and of ulti-mately proving by a preponderance of the credible evidencethat, if NMU lost its majority status, such loss occurred inthe context of employer unfair labor practices or as a resultof card solicitation by supervisory personnel the two fac-tors being essentially addressed to the same evidence. Al-though an employer has the burden of going forward withevidence to show actual loss of majority status, once (ashere) that burden has been met, it becomes incumbent uponthe General C'ounsel to prove that such loss was caused b>or took place in the context of improper or unlawful con-duct. Unlawful or improper conduct cannot be presumed;it must be proven. See Ai4uomated Business Svsrtens, supra,205 NLRB at 533. Second, Jackson's testimony lacks suffi-cient probative value to sustain the General Counsel's bur-den of proof. Jackson's testimony must be viewed with cau-tion, for he was not a wholly disinterested or neutralwitness. During 1976 MOA was actively seeking to repre-sent the unit employees. Therefore, at that time any state-ment by Jackson that his members had engaged in im-proper conduct would have constituted a serious admissionagainst MOA's interests and would have been entitled togreat evidentiary weight. However, by the time of this hear-ing the situation had changed. Jackson had been admon-ished and directed by the Teamsters Union to refrain fromraiding NMU, and Jackson may well have wished to makehis peace and avoid further conflicts with NMU. Moreover.Jackson had good reason to be hostile toward the Com-pany, for in the interim the Company had chartered out itsboats and terminated both its supervisory and nonsupervi-sory crews. More important. in the context of this caseJackson's testimony must be regarded as hearsay. AlthoughJackson attributed statements to company supervisory per-In arriving at these findings, I have considered Hughes' testimon). whichI rejected at the hearing. that he intentionally refrained from giving evidenceto the Regional Office which would have supported the g8a)(2) chargesonnel (whom he failed to identit by name) the surround-ing circumstances indicate that the supervisors would nothave been speaking on behalf of the Compi ny but, rather,in their capacity as members of MOA. Indeed they wouldhave been acting contrary to the Company's interests, i.e.,the C(ompany's vigorous opposition to MOA representationof the unit employees. Therefore. Jackson's testimony lacksthe presumptive reliability or probative value which mightexist if the statements were attributed to supervisory per-sonnel who were ostensibly speaking about matters whichfell within their actual or apparent authority to speak or acton behalf of their employer. In sum, in the absence of directevidence that supervisory personnel solicited authorizationcards for MOA. it is not possible to determine what, if any,weight should he accorded to Jackson's testimony. There-lfore, I find that the General Counsel has tailed to provethat NM[U lost its majority in the context of employer un-fair labor practices, or that such loss was caused b unlaw-ful or improper solicitation of MOA authorization cards bysupervisory personnel.Ihe final consideration is whether the General C(ounselhas come forward with evidence which would show thatNMU regained its majority status by January 1977 whenthe C(ompany withdrew recognition from NMII. For thereasons discussed in connection with the Company's basisfor doubting NMt's status. I find that the withdrawal ofMOA's election petition did not operate to revive the lor-mer presumption of majorit status. I further find, as here-tofore discussed, that NMU did not at any time demon-strate that it had regained its fiormer status, e.g.. b credibleevidence of a strike vote, substantial attendance at unionmeetings. or voluntary payment of union dues. Therefore. Ifind that the Company did not violate the Act by withdraw-ing recognition from NMU and by unilaterally announcingand instituting a new emploee welfare program.C. The Charterig of thc (Conipatnv Boats and Terminationof the ()Conptnv'. CrewsIn May and June 1977 the Company chartered, i.e.,transferred the operation of its boats to the alleged alteregos. The Company chartered the Gale C to C & G., theEve' T to River City, the Steve T to Ole Man River, and theLaura Lee. Harriet Ann, and Henrv B to Jemco. The me-chanics of these arrangements were, first, that the Companyand the charterers executed a bareboat charter whereby theCompany let the boat to the charterer for a fixed daily rate,e.g.. $1,000 a day for the Gale C for a period of 1 year. Thecharterer then executed a time charter, also known as a"fully found" charter, whereby for a fixed daily rate thecharterer agreed to operate the boat for the exclusive pur-pose of hauling goods for the Company's customers. Thetime charter rate for the Gale C was $2,550 per day, and thedifference between the bareboat rate and the time charterrate constituted the charterer's gross income from the op-eration of the boat. The charter agreements were substan-tially identical except with respect to the rates, which variedto some extent,8 and except as necessary to conform with'lhe dally rates fr the boats, comparing the bareboat rate and then thetime charter rate. were as fillor's: the (;a (C, 1,000. 2.550. the Eve T.S80). $2.150. the Steve T. $1.000. $2,550: the Laura Lee, $500. 51,950; theHarrier 4nn. S900. 2.450: the Henry R 9)0. 2.550275 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDlegal requirements. The Company carries insurance for allof the boats, furnishes fuel and lubrication, pays for towing.toll, and user charges. and reimburses the charterer for thecost of major repairs and major maintenance. The chartereremploys the crew, including supervisory personnel, and isresponsible, at the charterer's own expense, for minor re-pairs, normal maintenance, and the purchase of supplies,i.e., deck and galley supplies, including food, cleaning mate-rials, paint, and rigging. The major cost to the charterer islabor. The Company, through a dispatching service, directsthe charterers as to pickups, dropoffs, and destination, all inaccordance with the needs of the Company's customers. Inall other respects the charterer is responsible for the opera-tion of the boat and for directing the crew. However, thecharterer cannot assign its charter without the consent ofthe Company, and the Company may on 15 days' noticeterminate the charter arrangement if the charterer's qualityof performance is significantly below that of comparableboats. The charterer is required to inspect the condition ofbarges being towed and to report such condition to theCompany. Preliminary to turning over the boats to thecharterers, the Company terminated its crews. Thereafter,as will be discussed, the charterers staffed the boats withtheir own employees. All of the charterers are nonunion:i.e., they are not parties to any collective-bargaining ar-rangements covering any of their personnel.As the Company lawfully withdrew recognition fromNMU in January 1977 and therefore was not obligated tobargain with NMU, the termination of the Company's em-ployees cannot be found unlawful (at least within the scopeof the present complaint) unless the Company's action wasdiscriminatorily motivated against NMU, i.e., was moti-vated by "the union membership and activity or its employ-ees" and therefore violative of Section 8(a)(3) of the Act.The General Counsel contends this was the case. CompanyVice President Sutton testified that he made the decision tocharter the boats because he thought the charterers couldhaul cargo at less cost to the Company and its customers.For the reasons discussed herein, I find that the Company'saction was not motivated by employee support, or allegedsupport, for NMU. Rather, chartering was precipitated bythe failure of the Company and MOA to agree on the termsof a new contract covering the supervisory personnel.Therefore, as the action related to the relations between theCompany and the representative of its supervisors, theCompany did not violate the Act.From January 5 until June 17, 1977, when the last boatwas chartered out, the Company was for all practical pur-poses operating nonunion with respect to its nonsupervisorypersonnel. Although the Company had withdrawn recogni-tion from NMU, and NMU threatened to strike, that strikenever materialized. NMU took no action against the Com-pany, beyond filing an unfair labor practice charge, and onApril 21 the Regional Director refused to issue a complaint.Given this state of affairs, it is unlikely that the Companywould have taken the drastic action of chartering out itsboats because of employee adherence to NMU, for the cir-cumstances indicated just the opposite; i.e., that the em-ployees had abandoned NMU. If the Company were intenton getting out from under the burden of NMU terms andconditions of employment, it is also unlikely that the Com-pany would have first done so by giving the employees abetter health plan than they enjoyed under the expiredNMU contract. If the Company wished to punish the em-ployees for their alleged support of NMU', it is likely that itwould have done so in January rather than wait for 4months, until a time when it appeared that the Companycould continue to operate nonunion indefinitely. However,the Company did not begin to charter its boats until May1977, by which time a new set of developments had inter-vened.In late April 1977.( Company Vice President Sutton metwith Paul Craig, an owner of C & G. and discussed thepossibility of chartering the Gale C. They discussed thecharter rate. On May II. the Company and MOA met forthe purpose of negotiating a new contract covering the boatsupervisors personnel. (The existing contract was scheduledto expire on June 30. 1977). Attorney McMahon repre-sented the Company, and MOA President Jackson. accom-panied by MOA Secretary-Treasurer Weigelman, was thechief spokesman for MOA. Jackson, who was called as awitness by the Company, testified in sum that he could notremember anything about the negotiations beyond the factthat the Company rejected MOA's proposed contract. Ifind this difficult to believe. It is evident that Jackson didnot wish to testify about the negotiations. McMahon testi-fied without contradiction and in some detail about the ne-gotiations. I credit McMahon. McMahon's testimony andMOA's written proposals and the Company's proposedmanagement rights clause, which were presented in evi-dence. indicate in sum as follows: At the May II meetingMOA presented its written proposals. McMahon arguedthat MOA's proposals were not realistic, that they calledfor wage increases of 40 to 60 percent, doubling of pensionand welfare benefits, and increased restrictions on the Com-pany's operation of its business. McMahon stated that eco-nomic conditions were bad, there had been a long freeze onthe river, the price of oil was high, business was down andstagnant, rates were being cut in the industry, the Companycould not afford to raise its rates, and there might be auser's tax. McMahon informed MOA that the Companywas looking into other, cheaper ways of operating andwould continue to do so. McMahon stated that operationunder the MOA contract was too costly, that the Companyneeded broader management rights to run economicallyand more efficiently, and that he wanted to talk manage-ment rights first, and then money. The parties next mettwice during the period of May 15- 17. McMahon asked theMOA officials if they were serious about their demands,and they answered that they were and that they were mak-ing similar demands of one of the Company's competitors.Jackson stated that MOA wanted a more restrictive man-agement-rights clause. McMahon said that the Companywould charter its entire fleet, but was willing to continuebargaining. By this time the Company had chartered theGale C.'°The next day the Company submitted a proposedbroad management-rights clause, which on its face indi-9 Developments in connection with chartering took place in 1977, unlessotherwise indicated.10 Dates of chartering were as follows: he Gale C, by C & G, on May 10;the Harriet Ann, by Jemco, on May 27: the Laura Lee, by Jemco, on June10: the Hennr B, by Jemco. on June 10: the Evey T, by River City, on June12: and the Sleve T. by Ole Man River. on June 17.276 UPPER MISSISSIPPI TOWIN(G CORPORATIONcates that it would have virtually eliminated MOA as afactor in the day-to-day operations of the C(ompany. Mc-Mahon asked for specific objections, and the parties dis-cussed one area of contention. specifically, whether the con-tract should restrict the Company on where it shouldpurchase its fuel. Jackson stated that MOA wanted todelete the Company's contractual right to charter boats.and told McMahon that MOA was seeking industrywidebargaining by obtaining common contract expiration dates.The parties next met in June, in the presence of a Federalmediator. By this time the Company had either charteredor committed itself to chartering all of its boats. McMahonstated that the Company would have no boats by June 20,but was willing to discuss language and effects of charter-ing. The parties discussed the possibility of a strike, andJackson said that MOA would force the Company to startoperating. However, no strike materialized. McMahon tes-tified that he recognized that neither side could hope to getall that it wanted in negotiations but, recognizing thatMOA was a strong union, he estimated that negotiationswould result in a contract which the Company believed itcould not afford.If the Company were intent on punishing its employeesfor adherence to NMU, or on removing NMU as a poten-tial threat, it is probable that the Company would havediscouraged or attempted to prevent the charterers fromhiring former unit personnel. This was not done. On thecontrary, the Company offered to recommend them favor-ably to the charterers. Significantly. the charterers with theclosest personal relationships with the Company. i.e.. newlyformed operations whose principals included former com-pany personnel, were the ones which heavily utilized formerunit employees. John Simpson, president of River City. hadbeen captain of the Evey T. Simpson hired a complement of22 personnel (including supervisors), of whom all but 6 hadbeen employed by the Company. Jemco initially hired mostof its personnel from former Company personnel and even-tually hired about 32 former company personnel, including9 boat supervisors. C & G and Ole Man River, which wereboth established businesses, substantially relied on theirown personnel.As indicated, Company Vice President Sutton testifiedthat he concluded that charterers could haul at less cost tothe Company and its customers. Sutton testified that char-tering was advantageous because charterers were lesswasteful: i.e.. they did not spend unnecessary amounts onsupplies or make unnecessary repairs, and tended to losefewer tools: some had smaller crews: and being smallerfirms, the charterers tended to maintain better control overtheir operations and operate more efficiently. Sutton testi-fied that he anticipated a saving of $150,000 annually fromchartering each lower river boat. but that he did not make astudy of comparative costs before deciding to charter theboats. Sutton's testimony was partially corroborated byPaul Craig of C & G and Steve Golding of Ole Man River,who testified that they found excessive supplies on the GaltC and the Steve T respectively. Also, some of the charterersin fact operated with smaller crews. Jemco dispensed withoilers and maids, and Ole Man River with maids. With theexception of the size of the crew, the considerations ad-vanced by Sutton were addressed primarily to the work ofthe supervisory personnel on the boats rather than to theworking conditions of the employees; e.g., the officers onthe boats were responsible for expenditures for supplies andfor determining whether repairs were necessary. The factthat some supervisors became principals of the alleged alteregos does not serve to discredit Sutton's testimony. Personsmay act one way when they are working for a large firmand quite differently when they are in business for them-selves or working under the close supervision of a smallfirm.At the outset of this hearing. I was confronted with asituation wherein the General Counsel had served a broadsubpoena duces tecum on the Company, calling fr the pro-duction of a large number of a large number of financialrecords and documents which were normally kept at theCompany's Minneapolis office. The Company filed a mo-tion to revoke the subpena in pertinent part, and the Gen-eral Counsel failed to show, with any ascertainable degreeof specificity, what it expected to prove through these rec-ords. I held that I would defer ruling on the Company'smotion but that, if it appeared at any time during the hear-ing that any or all of the records were relevant to the issuesin this case, I would accordingly direct production of suchrecords. I did so at two points in the hearing. On one occa-sion I directed production of payroll records, whereuponthe General Counsel conceded that the request had beentoo broad, and agreed to accept only a portion of suchrecords. The second occasion related to the testimony bySutton, discussed supra, concerning some relative costs ofchartering. I directed that the Company produce all recordsof expenditures for repairs. rigging. food, and supplies forthe six boats during the period from November 1. 1976, toAugust 31. 1977. I1 assume that the Company complied withmy directive: in any event, the General Counsel never of-fered those records in evidence or even utilized them at thehearing. Instead, the General Counsel submits in its briefthat I should draw an inference against the Company fromits failure to produce all of the subpenaed records. I dis-agree. Rather. I infer from the General Counsel's failure toproduce or utilize the records which I directed the Com-pany to produce that such records either would have cor-roborated Sutton's testimony or would otherwise havefailed to support the General Counsel's contention thatchartering was motivated by antiunion: i.e.. anti-NMUconsiderations. I do not consider it inherently implausiblethat an experienced executive of a towing company, such asSutton. could make a judgment as to the comparative ad-vantages of chartering without studying the Company's fi-nancial records. Chartering was a commonplace practice onthe river. the charter agreements were similar to other suchagreements which were used in the industry, and some ofthe charterers or their principals had previously sought tocharter and, in one case, chartered a boat from the Com-pany. Three of the charterers had principals who had heldresponsible positions with the Company. In sum, Suttonwas knowledgeable about chartering and had ample oppor-tunity to consider the matter. Moreover, although some ofthe advantages (to the Company) of chartering. e.g.. thesmaller crews, may reflect the difference between nonunionand NMI! conditions, that fact alone does not demonstratea discriminatory motive, particularly where as here theweight of the evidence indicates otherwise. Finally., in view277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the many intangibles involved, e.g.. volume of business,economic and weather conditions, the cost of a prospectiveNMU contract, and the cost of a prospective MOA con-tract, it is difficult to see how the issue of alleged discrimi-natory motivation could be resolved, or such resolution ma-terially affected, if the Administrative Law Judge were toundertake a complete study of the Company's financialsituation.As indicated, I have found that the Company's decisionto charter its boats, and consequently to terminate its owncrews, derived from the failure of the Company and MOAto agree on the terms of a new contract covering the boatsupervisory personnel. Therefore, the Company did not vio-late the Act. In light of this finding, the question of whetherthe charterers were alter egos, i.e., a "disguised continu-ance" of the Company." becomes moot. In any event, theGeneral Counsel's contention must fail because, as theCompany correctly points out in its brief, an essential ele-ment of alter ego status is "substantially identical ...own-ership and control in both enterprises." Craitford DoorSales Company, Inc., 226 NLRB 1144 (1976). In Crawford,the Board held: "Clearly each case must turn on its ownfacts, but generally we have found alter ego status where thetwo enterprises have 'substantially identical' management,business purpose, operation, equipment, customers, and su-pervision, as well as ownership." In the present case, thereis no common ownership of the Company and any of thecharterers, and they have no common officers, directors, ormanagerial personnel. Two of the charterers, C & G andOle Man River, are established firms which, together withother related firms (Pelican Towing with C & G, and OakRidge Towing, OMR Investments, and OMR Towing withOle Man River), engage in towing operations for firmsother than the Company and its customers. River City andJemco are newly formed operations, and both were formedby former company personnel. However, their charters donot preclude them from expanding their corporate opera-tions. As indicated, chartering is a common practice in theindustry. It is true that, by reason of the charterer's fixedincome (i.e., the daily time charter rate), the charterer can-not increase the wages and monetary benefits to its person-nel, which is its largest cost item, without cutting into itsII See Southport Petroleum Compan), v. N.L.R. B.. 315 U.S. 100, 106 (1942).own profit. However, the same can be said of other types offirms, e.g., subcontractors in the building and constructionindustry, including many which are unionized. However,except with respect to the integrated process of productionin the garment industry, which is specifically covered bySection 8(e) of the Act, this economic dependence does notconvert two otherwise separate employers into a single em-ployer within the meaning of the Act. See Carpet. Linoleum,Soft Tile and Resilient Floor Covering Layers, Local UnionNo. 419, AFL CIO (Sears, Roebuck and Co.). 190 NLRB143 (1971). The factors relied on by the General Counsel inthe present case are substantially similar to those whichwere rejected by the Board in finding that Sears and theinstallers were separate employers and that, under Section8(b)(4)(B) of the Act, Sears was neutral to Carpet Layers'dispute with the installers. If the installers in that case werenot alter egos of Sears. or otherwise did not constitute partof a single business operated by Sears. then it is difficult tosee how an alter ego relationship can be found in the pre-sent case.C)N(CI.USIONS OF LAW'I. The Company, C & G, River City, Ole Man River,and Jemco are each employers engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. NMU is a labor organization within the meaning ofSection 2(5) of the Act, and MOA was at all times materiala labor organization within the meaning of the Act.3. Respondents have not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following:ORDER'2The complaint is dismissed in its entirety.m2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.278